STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1 - 19, 29, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claims 1, 15, 29, were known in the art as evidenced by Elboher et al, “Asymmetric Correlation: A Noise Robust Similarity Measure for Template Matching”, which discloses performing acquisition of a frequency characteristic (Fourier coefficient “Quv”) of a first image (“q”) and a frequency characteristic (Fourier coefficient “Wuv”) of a second image (“w”) at p. 3063, sec. III(A). Elboher discloses performing generation of a synthesized frequency characteristic (“Asymetric Correlation” or ASC) by synthesizing the frequency characteristic Fourier coefficient “Quv”) of the first image and the frequency characteristic (Fourier coefficient “Wuv”) of the second image at p. 3063, sec. III(A);  see, eqn. 2. Elboher further discloses the synthesized frequency characteristic (“Asymetric Correlation” or ASC) is a score normalizing to a wave having a single period (“The total sum is normalized by                                 
                                    
                                        
                                            c
                                        
                                        
                                            q
                                            =
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            ∑
                                                            
                                                                (
                                                                u
                                                                ,
                                                                v
                                                                )
                                                                ≠
                                                                (
                                                                0,0
                                                                )
                                                            
                                                        
                                                        
                                                            
                                                                
                                                                    
                                                                        
                                                                            Q
                                                                        
                                                                        
                                                                            u
                                                                            v
                                                                        
                                                                    
                                                                
                                                            
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                            . This bounds ASC to be between -1 and 1 …”) and performing collation of the first image and the second image based on the score at p. 3063, sec. III(A);  see, eqn. 2. But, Elboher does not disclose the score indicates a degree to which the synthesized frequency characteristic is a wave having a single period; rather, Elboher normalizes the wave such that it is windowed to a single period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668